      Case 2:19-cv-11149-LMA-DMD Document 29 Filed 10/31/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC        §                   C.A. NO. 2:19-cv-11149-LMA-DMD
                                 §
V.                               §
                                 §
DEQUINCY R. RICHARD              §                   SEC. “I”               MAG. (3)
                                 §
V.                               §
                                 §
REC MARINE LOGISTICS, LLC,       §
GULF OFFSHORE LOGISTICS LLC and  §
OFFSHORE TRANSPORT SERVICES, LLC §

                     DEQUINCY R. RICHARD’S MOTION TO COMPEL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW INTO COURT, through undersigned counsel, comes DeQuincy R. Richard

(“Richard”), made Defendant in this Declaratory Judgment action and Counter/Third-Party Plaintiff,

respectfully moves this Honorable Court for an Order compelling Plaintiff/Counter-Defendant REC

Marine Logistics, LLC (“REC Marine”) to comply with its discovery obligations imposed by the

Federal Rules of Civil Procedure, as well as the obligations imposed by the Court in its Order dated

October 16, 2019 (Rec. Doc. 23), to fully respond to initial disclosure requests, and provide dates

for inspection of the vessel involved in this incident. For the reasons more fully set forth in his

Memorandum in Support, Richard requests this Court enter an order compelling REC Marine to

comply with the Court’s prior Order within three (3) calendar days of the entry of the order

compelling discovery, and for attorney’s fees and sanctions for REC Marine’s blatant disregard of

the Court’s Order.

       WHEREFORE, Richard prays the Court grant this Motion, and order within three calendar

days that: REC Marine fully respond to Initial Disclosures including the legible production of
       Case 2:19-cv-11149-LMA-DMD Document 29 Filed 10/31/19 Page 2 of 3



referenced documents; provide vessel inspection dates; and pay Richard’s counsel fees incurred in

preparing this Motion. Richard further prays for all other just and proper relief to which he may be

entitled.

                                              Respectfully submitted,

                                              /s/ Eric J. Rhine
                                              Eric J. Rhine (admitted PHV)
                                              Texas Bar No. 24060485
                                              erhine@spaglaw.com
                                              SPAGNOLETTI LAW FIRM
                                              401 Louisiana Street, 8th Floor
                                              Houston, Texas 77002
                                              Telephone:      713-653-5600
                                              Facsimile:      713-653-5656

                                              KOCH & SCHMIDT, LLC
                                              R. Joshua Koch, Jr. (Bar Roll No. 7767)
                                              650 Poydras Street, Suite 2660
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 208-9040
                                              Facsimile: (504) 208-9041

                                              ATTORNEYS FOR RICHARD


                             CERTIFICATE OF CONFERENCE

         Counsel for Richard has attempted to confer with counsel for Plaintiff/Counter-
Defendant/Third Party Defendants regarding the relief requested. Undersigned counsel emailed
and attempted to call said counsel, Fred Salley, on multiple occasions on October 30 and 31,
2019, in an attempt to meet and confer regarding this Motion. Undersigned counsel called the
phone number contained in Salley’s signature block on his filed pleadings multiple times on
October 30 and 31, 2019. No one at Salley’s law firm answered the phone, nor was there the
ability to leave a voicemail. Following the inability to speak with anyone at Salley’s firm,
undersigned counsel emailed Salley at 1:46 p.m. on October 20, 2019, requesting a phone call to
discuss this Motion. Salley did not respond to this email, rather at 2:56 p.m. he responded to a
different email from three days prior by stating “i [sic] have no phones, internet or computers
from storm.” Obviously, Salley has email and internet access since he was able to both respond
to an email, and file documents in this lawsuit on Sunday, October 27, 2019. Undersigned
counsel then requested a cell phone number to use to call and speak with Salley via email at 2:58


                                                 2
      Case 2:19-cv-11149-LMA-DMD Document 29 Filed 10/31/19 Page 3 of 3



p.m. on October 30, 2019. Counsel further emailed Salley at 8:17 p.m. Undersigned counsel
emailed Salley again at 8:25 a.m. on October 31, 2019, requesting a phone number and time that
Salley was available to discuss the Motion and violation of the Court’s Order. At the time of
filing, no response was received.

                                                   /s/ Eric J. Rhine
                                                   Eric J. Rhine


                               CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing was automatically accomplished on all
counsel of record through CM/ECF Notice of Electronic Filing in accordance with the Federal
Rules of Civil Procedure on this 31st day of October, 2019.

                                                   /s/ Eric J. Rhine
                                                   Eric J. Rhine




                                              3
